UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-7653


LARRY BRANDON MOORE,

                    Plaintiff - Appellant,

             v.

GEORGE T. SOLOMON, Director of N.C.D.P.S., D.A.C., individually and in their
official capacity; PECK TAYLOR, Assistant Superintendent of Custody and
Operations and Acting Superintendent at A.M.C.I., individually and in their official
capacity; MONICA BOND, Chief Disciplinary Hearing Officer (D.H.O.) of
N.C.D.P.S., individually and in their official capacity; RANDY S. MULL, D.H.O.,
individually and in their official capacity; WOODRING, Inmate Work Supervisor
at A.M.C.I., individually and in their official capacity,

                    Defendants - Appellees.



Appeal from the United States District Court for the Western District of North Carolina,
at Asheville. Frank D. Whitney, Chief District Judge. (1:16-cv-00238-FDW)


Submitted: April 25, 2017                                          Decided: May 3, 2017


Before DIAZ, THACKER, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Brandon Moore, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

      Larry Brandon Moore appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 (2012) complaint under 28 U.S.C. § 1915A(b) (2012). We have reviewed the

record and find no reversible error.     Accordingly, we deny Moore’s motion for

appointment of counsel and affirm substantially for the reasons stated by the district

court. * Moore v. Solomon, No. 1:16-cv-00238-FDW (W.D.N.C. Oct. 25, 2016). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                           AFFIRMED




      *
        Contrary to the district court’s finding, Moore did allege that he was placed in
segregation prior to the prison disciplinary hearing and was punished after the hearing.
However, Moore received all the process he was due at that hearing, and his Thirteenth
Amendment claim is meritless. See Newell v. Davis, 563 F.2d 123, 124 (4th Cir. 1977).


                                           3